                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
YUSUF ABDULLAH MUHAMMAD,            :
                                    :
          Plaintiff,                : Civ. No. 18-3452 (NLH)(AMD)
                                    :
     v.                             :    OPINION
                                    :
                                    :
G. MACK, et al.,                    :
                                    :
          Defendants.               :
___________________________________:
APPEARANCES:

Yusuf Abdullah Muhammad
430637B/1102980
Bayside State Prison
PO Box F-1
Leesburg, NJ 08327
     Plaintiff Pro se

Gurbir S. Grewal, New Jersey Attorney General
Kevin John Dronson, Deputy Attorney General
State of New Jersey
Office of the Attorney General
25 Market Street
Trenton, NJ 08625
     Attorneys for Defendants


HILLMAN, District Judge

     Plaintiff Yusuf Abdullah Muhammad, presently incarcerated

in Bayside State Prison, Leesburg, New Jersey, filed this

complaint under 42 U.S.C § 1983.   ECF No. 1.   Defendants now

move for partial dismissal of the complaint, arguing that

Plaintiff has failed to state claims against them in their

official capacities and for declaratory relief.    ECF No. 33.
Plaintiff has not filed opposition to the motion.        For the

reasons that follow, the Court will grant the motion.

I.    BACKGROUND

      Plaintiff filed the complaint on March 12, 2018, alleging

that Defendants Mack and John Does 1-3 assaulted Plaintiff in

his cell in Mid-State Correctional Facility on February 2, 2018.

ECF No. 1 at 8-9.        He further alleged Defendants Mack and John

Doe Medical Director failed to intervene in this assault.          Id.

at 9.      Plaintiff asserts he was denied medical care afterwards.

Id. at 11.      The Court screened the complaint pursuant to 28

U.S.C. § 1915 and permitted it to proceed in full.        ECF No. 5.

      The Clerk entered default against Defendants on October 5,

2018.      Defendants moved to set aside the default on January 21,

2019.      ECF No. 29.    The Court granted the unopposed motion on

March 25, 2019.      ECF No. 32.

      Defendants now move to partially dismiss the complaint.

ECF No. 33.      They argue they are immune from suit in their

official capacities and that Plaintiff is not entitled to

declaratory relief.        Plaintiff has not filed opposition to the

motion.

II.    DISCUSSION

      A.    Legal Standard

      When considering a motion to dismiss a complaint for

failure to state a claim, Fed. R. Civ. P. 12(b)(6), the Court

                                      2
must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the non-moving

party.   A motion to dismiss may be granted only if the plaintiff

has failed to set forth fair notice of what the claim is and the

grounds upon which it rests that make such a claim plausible on

its face.    Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

Although Rule 8 does not require “detailed factual allegations,”

it requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Twombly, 550 U.S. at 555).

     In reviewing the sufficiency of a complaint, the Court must

“tak[e] note of the elements [the] plaintiff must plead to state

a claim.    Second, it should identify allegations that, because

they are no more than conclusions, are not entitled to the

assumption of truth.    Finally, [w]hen there are well-pleaded

factual allegations, [the] court should assume their veracity

and then determine whether they plausibly give rise to an

entitlement to relief.”    Connelly v. Lane Const. Corp., 809 F.3d

780, 787 (3d Cir. 2016) (alterations in original) (internal

citations and quotation marks omitted).    “[A] complaint's

allegations of historical fact continue to enjoy a highly

favorable standard of review at the motion-to-dismiss stage of

proceedings.”    Id. at 790.




                                  3
     B.    Analysis

     Plaintiff filed his complaint under 42 U.S.C. § 1983.         In

order to set forth a prima facie case under § 1983, a plaintiff

must show: “(1) a person deprived him of a federal right; and

(2) the person who deprived him of that right acted under color

of state or territorial law.”     Groman v. Twp. of Manalapan, 47

F.3d 628, 633 (3d Cir. 1995) (citing Gomez v. Toledo, 446 U.S.

635, 640 (1980)).     Generally, for purposes of actions under §

1983, “[t]he term ‘persons' includes local and state officers

acting under color of state law.”      Carver v. Foerster, 102 F.3d

96, 99 (3d Cir. 1996) (citing Hafer v. Melo, 502 U.S. 21

(1991)).

     “Person” is not strictly limited to individuals who are

state and local government employees.     For example,

municipalities and other local government units, such as

counties, also are considered “persons” for purposes of § 1983.

See Monell v. N.Y.C. Dep't of Soc. Servs., 436 U.S. 658, 690–91

(1978).    A State, agency, or an official of the State acting in

his or her official capacity, is not a “person” within the

meaning of § 1983, however.     See Will v. Michigan Dep’t of State

Police, 491 U.S. 58, 71 (1989).     Rather, a suit against a public

official in their official capacity “‘is a suit against the

official’s office . . . .’”     Printz v. United States, 521 U.S.

898, 930–31 (1997) (quoting Will, 491 U.S. at 71).       Because

                                   4
Defendants are not “persons” within the meaning of § 1983 in

their official capacities, the official capacity claims must be

dismissed.    The individual capacity claims may proceed.

     Defendants also move for dismissal of Plaintiff’s claim for

declaratory relief.    “The purpose of a declaratory judgment is

to ‘declare the rights of litigants.’    The remedy is thus by

definition prospective in nature.”    CMR D.N. Corp. v. City of

Phila., 703 F.3d 612, 628 (3d Cir. 2013) (quoting Wilton v.

Seven Falls Co., 515 U.S. 277, 286 (1995)).    Plaintiff “cannot

obtain declaratory relief for past alleged wrongs.”    Capozzi v.

Bledsoe, 560 F. App’x 157, 159 (3d Cir. 2014).    Plaintiff does

not request prospective relief, only monetary damages for past

injuries.    A declaratory judgment is not available for this

purpose.

III. CONCLUSION

     For the foregoing reasons, the motion for partial dismissal

is granted.    An appropriate order will be entered.

Dated: December 3, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  5
